Citation Nr: 1619529	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  09-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969 and from August 2002 to April 2003.  See the DD-214.  He also had periods of service in the Army Reserve and Army National Guard, with periods of active duty for training (ACDUTRA), to include March 2001 to April 2001, January 2005, September 2005, June 2006, July 2007 to August 2007, and August 2008, and periods of inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In October 2010, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Board informed the Veteran that he had the option to have another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  However, the Veteran declined that option and requested that the appeal be decided on the evidence of record, which includes the transcript of the October 2010 hearing.  See the February 2013 VA letter and response. 

In a May 2013 decision, the Board denied service connection for hypertension.  The Veteran appealed the May 2013 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a March 2014 Order, the Court vacated the decision, and remanded the claim to the Board for actions consistent with the terms of the Joint Motion.  In October 2014, the Board again remanded the claim for additional development.  The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.



FINDING OF FACT

The Veteran's hypertension had its onset during his active service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension are met. 	 38 U.S.C.A. §§ 1110, 1111, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection for hypertension, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's hypertension, was incurred during his active service.  Therefore, service connection is warranted for hypertension.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including hypertension, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112, 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).

In this case, private treatment reports reflect that hypertension was initially diagnosed in May 1998, which was approximately twenty-nine years after his first period of active service from January 1968 to October 1969, and approximately four years prior to his entrance into his next period of active service from August 2002 to April 2003.  The record does not reflect any service enlistment examination for the Veteran's period of active duty from August 2002 to April 2003; however, an August 2002 pre-deployment evaluation did not include any reports or findings of hypertension.  Therefore, the Veteran is presumed to have been in sound condition upon his entrance into active service

A Report of Medical History from November 4, 2006 noted that the Veteran was on Norvasc for his hypertension.  His blood pressure was recorded as 138/90.  He indicated he had been on blood pressure medication since 2000.  Private treatment records indicated that the Veteran was on medication to treat his hypertension as early as September 1998.  This evidence rises to the level of clear and unmistakable evidence that hypertension preexisted the Veteran's active service.  38 U.S.C.A. 	 § 1111; 38 C.F.R. § 3.304(b).  However, the Board finds that the presumption of soundness has not been rebutted with clear and unmistakable evidence that hypertension was not aggravated by service.  Because the presumption of soundness is not rebutted, the claim must be considered as a claim for service connection based on incurrence.

Service treatment records demonstrate treatment for high blood pressure.  The post- service medical evidence demonstrates that the Veteran has a current diagnosis of hypertension.  In addition, the medical evidence of record reflects continued treatment of hypertension and blood pressure symptoms since his period of active service from August 2002 to April 2003.  Finally, although a VA examination with an opinion regarding the etiology of hypertension was provided in February 2016, the examiner's opinion that the Veteran's hypertension was clearly and unmistakably volatile prior to service, and remained constant and unchanged throughout his active duty military service, does not meet the burden of clear and unmistakable evidence that hypertension was not aggravated by service.  Service treatment records demonstrated findings of hypertension and exacerbated blood pressure throughout service.  In this regard, additional medication was added to the Veteran's regimen and blood pressure testing was increased to weekly testing.  Accordingly, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates that he has a current diagnosis of hypertension that had its onset during his period of active service.

Thus, service connection for hypertension is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is granted.


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


